           Case 1:21-cr-00143-ELR-CCB Document 5 Filed 04/19/21 Page 1 of 1
                                                                                  FILED IN OPEN COURT
                                                                                    U.S.D.C--Atlanta
US. Department of Justice
United States Attorney


                                                                                    m i\ • *» (.ut-i



                            IN THE UNITED STATES DISTRICT COI%¥MESJ1HATTEN clerk
                               FOR THE NORTHERN DISTRICT OF GEORGIAByl 7fT DeputyCterk



UNITED STATES OF AMERICA Indictment/Information


V.



Victor HiU UNDER SEAL

Agent                       to    Arrest         '   ^^      ^^          .,..,.   y.^             „




                                                                    ^^M/IV U-
                                                                    iJ '. .

                                                                                    ^iC's :!~T'V ff"";! ^C.-;'//'
                                                                                    [_.i"US 8 01-;_;i'\i\

                                               PRAECIPE

      The Clerk is hereby directed to issue a warrant for arrest/ certified copy (copies) of
indictcn.en.t attached/ retumable instanter/ in the above-stated case.

                                                     /^z- O^.C\/^j
                                                      Brent Alan Gray
                                                      Assistant United States Attorney



Filed In Clerk's Office/ this _ day of _/ 2021.



                                    Clerk




By.
                                 Deputy Qerk



                                                                                        Form No. USA-1M
                                                                                            (Rev. 08/06/87)
                                                                                          N.D.Ga. 08/26/94
